Appeal from an order of Family Court, Oswego County (Roman, J.), entered April 8, 2002, which granted the petition in a proceeding pursuant to Family Ct Act article 7 to adjudicate respondent a person in need of supervision.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating that part placing respondent in the custody of the Commissioner of the Oswego County Department of Social Services and as modified the order is affirmed without costs and the matter is remitted to Family Court, Oswego County, for further proceedings on the petition in accordance with the following memorandum: Respondent appeals from an order that adjudicated him a person in need of supervision based on his admitted failure to attend school and his uncontroverted need for supervision or treatment and placed him in the custody of the Commissioner of the Oswego County Department of Social Services (DSS) for a period of 12 months (see Family Ct Act § 756). That order was stayed by a Justice of this Court pending disposition of the appeal. We agree with respondent that Family Court abused its discretion in ordering that respondent be placed outside his home. The court’s finding that the “Liberty Resources report * * * dated 4/1/02” supports the disposition of placement is contrary to the record. In fact, that report recommends that respondent “remain in the custody of his mother,” “continue to participate in counseling,” “be reviewed for medical treatment for mental health issues,” and “cooperate with Preventive Services and any other services deemed appropriate.” The only other report in the record is from a clinical psychologist, who similarly recommends that respondent “remain at home,” “attend weekly therapy with [the] psychologist,” be “referred for possible medication” to treat mental health issues, and “be monitored by probation” for compliance. We therefore modify the order by vacating that part placing respondent in the custody of the Commissioner of *969DSS and remit the matter to Family Court, Oswego County, for further proceedings on the petition including an appropriate disposition taking into account respondent’s current age and circumstances. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.